A mule, which had been bought and paid for by appellee, a minor, with his own earnings, was attached and appropriated by appellant to the payment of a debt of appellee's father. Before the mule was acquired by appellee, his father had relinquished all control over him and all right to his services or earnings. In this suit the minor recovered a judgment, from which this appeal is taken, for the value of the mule.
The only question is, whether the mule belonged to the plaintiff or to his father.
It is settled by the great weight of authority, that such an agreement as that which was made in this case between parent and child is valid, and entitles the child to the earnings which are the results of his own labor. But it is contended, that in this State an infant can only be emancipated by decree of a court in accordance with the statute. We can see nothing in the statute which conflicts with the general rule. The statute provides for the removal of the minor's disabilities, which could not be done by the act of the father. The parent by his agreement only relinquishes his own rights over the child. Schoul. Dom. Rel., 267a, 268; Schuster v. Bauman Jewelry Co., 79 Tex. 183.
The judgment is correct and will be affirmed.
Affirmed. *Page 585